Gantt, P. J.
At the September term, 1889, of the criminal court of Jackson county, Missouri, an indictment was returned against defendant, under section 1252, Revised Statutes, 1879, charging her with giving birth to a child on the thirty-first of August, 1889, and endeavoring to conceal the same by secretly depositing the child in a vault, so that it could not be known whether the child was born alive or dead.
The cause was tried on fourteenth day of October, 1889, and a verdict of guilty was'rendered by a jury and the punishment assessed at four years in the penitentiary. The cause is here on appeal. There is a copy of the motion for a new trial copied into the record proper and again in the a bill exceptions, but it has no place in either. The motion for new trial is no part of the record proper, and we cannot conceive how in the nature of things it has a place in a bill of exceptions, unless the overruling of it formed the basis of an exception, and such an exception was actually taken and saved when the motion was overruled.
If the errors pointed out in the brief of counsel for the defendant were really committed, it is most unfortunate they were not more careful, in making their bill of exceptions, to see that the motion for new trial was properly made a part of the record. State v. McCray, *31874 Mo. 303; State v. Pints, 64 Mo. 317; State v. Dunn, 73 Mo. 586. As it is the said errors cannot be noticed in this court.
We have examined the record proper and find no error in it. The judgment must be affirmed.
All concur.